[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
I. The Second, Third, Fourth, and Fifth Special Defenses are hereby stricken because they allege the defendant's claimed entitlement to collateral source reductions which may not be pleaded as special defenses. Bongiovani v. Board of Education, attached.
II. The Sixth Special Defense is stricken because it pleads no CT Page 9435 facts that demonstrate that the plaintiff has no cause of action. P.B. 164.
III. While a contractual limit of liability is a proper subject for a special defense, Bennett v. Automobile Insurance Company of Hartford, 32 Conn. App. 617 (1993), adjustment of those limits by collateral source reductions is not. For this reason the seventh special defense is stricken.
MOTTOLESE, J.